Citation Nr: 1129787	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  06-08 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinea pedis (claimed as jungle rot), to include as due to herbicide exposure.

2.  Entitlement to service connection for sinusitis with allergic rhinitis.

3.  Entitlement to an increased rating for hypertension, currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable evaluation for bilateral hearing loss.

5.  Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to June 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2005 (all issues except for hypertension increased rating claim) and July 2007 (hypertension increased rating claim) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which denied the benefits sought on appeal.  

A hearing was held at the RO in April 2007, and conducted by the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.

In October 2007, the Board denied the claims seeking service connection for tinea pedis (claimed as jungle rot), to include as due to herbicide exposure, and for sinusitis with allergic rhinitis.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2008 Order, the Court vacated the October 2007 Board decision and remanded the matters to the Board for development consistent with the parties' November 2008 Joint Motion for Partial Remand (Joint Motion).  The Board also, in October 2007, remanded claims concerning entitlement to a compensable evaluation for bilateral hearing loss and for entitlement to TDIU in order to develop additional evidence.  

In June 2009, the Board remanded the claims concerning entitlement to service connection for tinea pedis (claimed as jungle rot), to include as due to herbicide exposure, and for sinusitis with allergic rhinitis for development consistent with the parties' November 2008 Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand:  To obtain an addendum to a VA medical examination, to ensure that certain previously ordered medical examinations take place, and to obtain records from the Social Security Administration (SSA).  

The Board first notes that the Veteran's claim seeking service connection for sinusitis with allergic rhinitis was remanded by the Board in June 2009 so that the following development could take place:

The Veteran should be afforded a VA examination to determine the nature and etiology of any tinea pedis, sinusitis, and rhinitis that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, and to render an opinion as to whether it is at least as likely as not that the Veteran currently has tinea pedis, sinusitis, and/or tinea pedis that is/are causally or etiologically related to his symptomatology in service or is otherwise related to his military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2008), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The Veteran was afforded a VA nose, sinus, larynx, and pharynx examination in July 2009.  After examining the Veteran, the examiner commented that there was no evidence of sinusitis.  He also provided as a diagnosis of rhinitis (nasal congestion), "etiology undetermined."  While the VA examiner in July 2009 rendered a diagnosis of rhinitis, he failed to directly address and respond to the precise question for which an opinion was sought by the Board in June 2009.  

In this regard, even though the precise remand language was not articulated as well as it should have been-the remand asked the examiner to render an opinion as to whether it was at least as likely as not that the Veteran currently has "tinea pedis, sinusitis, and/or tinea pedis" [the second "tinea pedis" should have read "rhinitis"],-the examiner did not render an opinion as to the question of "whether it is at least as likely as not" that the Veteran currently has rhinitis which was causally or etiologically related to his symptomatology in service or was otherwise related to his military service.  Instead, he noted that the etiology was "undetermined."  As such, the medical question concerning the etiological relationship between the Veteran's diagnosed rhinitis and his military service has not been answered.  Hence, the development ordered in June 2009 appears to not have been sufficiently accomplished.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, additional action is required.

The Board also observes that in the October 2007 Board remand pertaining to issues concerning entitlement to a compensable evaluation for bilateral hearing loss and for TDIU, examinations were to be provided the Veteran.  Specifically, and respectively, a VA examination was to be scheduled in order to ascertain the severity and manifestations of the Veteran's bilateral hearing loss, and another VA examination was to be afforded him to determine the effect of his service-connected disabilities on his employment.  Review of the record shows that these two examinations were never conducted.  Stegall.  Additional action is therefore required.

In addition, and pertaining to all five issues now on appeal before the Board, it is observed that in a letter sent by facsimile to a United States Senator in April 2008, the Veteran appears to have asserted that the Social Security Administration (SSA) had found him to be "100%" disabled.  An attempt to associate records from SSA with the Veteran's claims file has not been made.  There is no indication in the file to suggest that the Veteran is claiming to be in receipt of SSA disability benefits for a disorder not presently on appeal.  These missing SSA records may be relevant to the Veteran's case.  Thus, in order to properly adjudicate the Veteran's claims, the complete SSA records should be obtained and evaluated because these records are potentially pertinent to the Veteran's current claims.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007), Clarkson v. Brown, 4 Vet. App. 565, 567-68 (1992), Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, the Board is of the opinion that a remand is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should forward the claims folder to the VA physician who rendered the July 2009 nose, sinus, larynx, and pharynx examination report with opinion.  After reviewing the claims folder, to include the July 2009 report findings, the physician must address the following:

Is it at least as likely as not that the Veteran's currently diagnosed rhinitis is causally or etiologically related to his symptomatology in service (i.e., sinus congestion in March 1974 and "stuffy head" in September 1974) or is otherwise related to his military service.  

NOTE:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale should be given for all opinions and conclusions expressed in a typewritten addendum report.

2.  In the event that the physician who completed the July 2009 VA nose, sinus, larynx, and pharynx examination report is unavailable, the RO/AMC should afford the Veteran a VA examination by an examiner whom the RO/AMC deems appropriate to render a medical opinion regarding the nature and etiology of the claimed sinusitis and rhinitis in this case.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, and to render an opinion as to whether it is at least as likely as not that the Veteran currently has sinusitis and/or rhinitis that is/are causally or etiologically related to his symptomatology in service (i.e., sinus congestion in March 1974 and "stuffy head" in September 1974) or is/are otherwise related to his military service.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The RO/AMC should arrange for the Veteran to be afforded a VA examination to ascertain the severity and manifestations of his bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's bilateral hearing loss.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The RO/AMC should also arrange for the Veteran to be afforded a VA examination to determine the effect of his service-connected disabilities on his employability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities are of such severity to result in unemployability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The Veteran is hereby notified that it is his responsibility to report for a scheduled VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

In the event that the Veteran does not report for a scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  The RO/AMC should contact the Veteran to confirm whether or not he has applied for SSA disability benefits.  In the event that the Veteran responds in the affirmative, the RO/AMC should contact SSA and request all documents pertaining to any award of disability benefits from the SSA, and specifically request a copy of the decision awarding any benefits and copies of the medical records upon which the SSA based its decision.

7.  The RO/AMC must ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action has not been undertaken or is deficient in any manner, the RO must take appropriate corrective action.

8.  If, while in remand status, additional evidence or information received triggers a need for further development or assistance, such as providing the Veteran with updated notice of what evidence has been received and not received by VA as well as who has the duty to request evidence, then such development must be undertaken by VA.  38 U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

9.  Thereafter, and following any other indicated development, the RO should readjudicate the appealed issues.  If in any respect the appeal is denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) in accordance with 38 U.S.C.A. § 7105 which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond.

The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



